NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YANMEI LIU,                                     No.    17-71470

                Petitioner,                     Agency No. A087-866-441

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 11, 2022**
                                 Pasadena, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and HELLERSTEIN, ***
District Judge.

      Yanmei Liu, a native and citizen of China, petitions for review of a Board of

Immigration Appeals (“BIA”) order upholding the denial by the immigration judge


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Alvin K. Hellerstein, United States District Judge for
the Southern District of New York, sitting by designation.
(“IJ”) of her applications for asylum, withholding of removal, and protection under

the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petition for review.

      1. Substantial evidence supports the agency’s adverse credibility

determination. The BIA found no clear error in the IJ’s determination that Liu

provided implausible, inconsistent, and vague testimony concerning the removal of

her IUD, her subsequent pregnancy, and the periodic check-ups required by the

local Family Planning Committee to monitor her compliance with the Committee’s

birth control policies. While we are not persuaded by every alleged inconsistency

cited by the IJ and BIA, there is sufficient support in the record to compel us to

uphold the agency’s conclusion. See Duran-Rodriguez v. Barr, 918 F.3d 1025,

1028 (9th Cir. 2019) (“Under [the substantial evidence] standard, we must uphold

the agency determination unless the evidence compels a contrary conclusion.”).

The following parts of Liu’s testimony support the agency’s conclusion that

aspects of her testimony were inconsistent or implausible.

      First, Liu initially stated that she could not remember where she had her first

IUD removed but, when pressed, explained that it was a small health clinic in a

village near her mother’s home that was no longer in operation. She noted that the

procedure was performed by someone named Dr. Li who worked at the county

hospital but, when asked if she could obtain documentation from Dr. Li, stated that


                                          2
the doctor was not from the area. She also said that she could not provide any

proof that the health clinic had earlier existed.

      Second, Liu stated that she had her first IUD removed in secret in April 1999

because she wanted to have another child, but she later stated that the pregnancy

that immediately followed was accidental.

      Third, Liu stated that she attempted to hide this pregnancy from local

officials by skipping her scheduled June 1999 IUD inspection. She testified that

the local village officials called her on the phone multiple times after she skipped

the inspection but then stated that she did not foresee that the authorities might

eventually come find her in person.

      Finally, Liu testified that she received notice that she needed to present

herself for an IUD check-up through announcements that the Family Planning

Committee made through the village loudspeaker and noted that all women in the

village had to submit to such inspections. She also testified, however, that she was

not sure whether the Family Planning Committee used the loudspeaker

announcements to notify the other women of their upcoming appointments, even

though the loudspeaker was audible throughout the village.

      The adverse credibility determination is also supported by the IJ’s demeanor

finding. We accord substantial deference to demeanor findings where, as here,

they are based on specific instances the agency identifies in the record. See


                                           3
Shrestha v. Holder, 590 F.3d 1034, 1041-42, 1045 (9th Cir. 2010). Here, as the

BIA noted, the IJ cited specific instances where Liu paused when confronted with

alleged inconsistencies in her testimony, and we defer to the agency’s assessment

that Liu’s demeanor undermined her credibility.

      The agency also did not err in concluding that Liu’s documentary evidence

only further diminished her credibility. For example, the agency noted that the

letter from her husband lacked any detail supporting her testimony; that the letter

from the hospital was not a contemporaneous medical record of the allegedly

forced abortion; and that her marriage certificate, children’s birth certificates, and

household registration information included inconsistencies in Liu’s age, her

husband’s age, and the birth dates of her children. Liu relies on Ren v. Holder, 648

F.3d 1079 (9th Cir. 2011), for the proposition that the IJ should have provided her

notice that her corroboration was insufficient and an opportunity to cure any

deficiencies. But, in Ren, we held that an IJ must give such notice and opportunity

only if an applicant’s “otherwise credible testimony” nonetheless fails to meet the

applicant’s burden of proof without further corroboration. Id. at 1091-93. Here,

Liu has not met this threshold credibility determination, and Ren is therefore

inapplicable.

      In the absence of credible testimony, Liu’s claims for asylum and

withholding of removal fail.


                                           4
      2. Substantial evidence also supports the agency’s determination that Liu is

not eligible for CAT protection. Liu’s claim for relief is based on the same

testimony that the agency deemed not credible. While an adverse credibility

finding does not necessarily defeat a claim for CAT relief, Liu’s country conditions

evidence does not compel the conclusion that she is more likely than not to be

tortured if she is removed to China. See Shrestha, 590 F.3d at 1048-49.

      PETITION DENIED.




                                         5